Exhibit 10.1

 

    PRIVILEGED AND CONFIDENTIAL     Execution
Copy                                       

 

 

 

May 23, 2008

SHAREHOLDERS’ AGREEMENT

by and among

Barclays Wealth Trustees (Jersey) Limited

as Trustee of the First National Trust,

Polmos Bialystok S.A.,

and

Peulla Enterprises Limited

relating to the Shareholders’

investments in

Peulla Enterprises Limited

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS    2 Section   1.1   Certain Defined Terms
   2 ARTICLE II   CONSTRUCTION    7 Section   2.1   Construction    7
Section   2.2   Absence of Presumption    8 Section   2.3   Headings;
Definitions    8 ARTICLE III GOVERNANCE AND MANAGEMENT OF THE COMPANY    8
Section   3.1   General Principles and Purpose    8 Section   3.2   Effective
Management Control    8 Section   3.3   The Board of Directors    9
Section   3.4   Chairman    10 Section   3.5   Key Decisions    10 Section   3.6
  Foundational Documents    12 Section   3.7   No Conflicting Agreements    13
Section   3.8   Deadlock    13 ARTICLE IV CHIEF EXECUTIVE AND CHIEF FINANCIAL
OFFICERS    13 Section   4.1   New Management Company    13 Section   4.2  
Chief Executive Officer    14 Section   4.3   Financial Controller    14
ARTICLE V   RESTRICTIONS ON TRANSFER    15 Section   5.1   General Restrictions
on Transfer    15 Section   5.2   Affiliate Transfers    15 Section   5.3   No
Other Transfers    16 Section   5.4   Permitted Pledges    16 ARTICLE VI EXIT
OPTIONS    16 Section   6.1   Put Option    16 Section   6.2   Call Option    17
Section   6.3   Option to Acquire New Management Co.    18 Section   6.4   Right
to Acquire “Kauffman” Brand or “Kauffman” Vodka    18 ARTICLE VII NON-COMPETE;
COMPETING INVESTMENT OPPORTUNITIES    20 Section   7.1   Non-Compete    20
Section   7.2   Future Opportunities    20 Section   7.3   Post-Termination
Non-Compete    20

 

i



--------------------------------------------------------------------------------

ARTICLE VIII   ANNUAL BUDGET; INFORMATION AND ACCESS RIGHTS    21 Section   8.1
  Financial and Management Reporting    21 Section   8.2   Approval of Annual
Budget    21 Section   8.3   Access    22 ARTICLE IX   CONFIDENTIALITY    22
Section   9.1   Confidential Information    22 Section   9.2   Required
Disclosure    23 ARTICLE X   TERM    24 Section 10.1   Effectiveness;
Termination    24 Section 10.2   Partial Termination    24 Section 10.3   Effect
of Termination; Survival    24 ARTICLE XI FINANCING AND DIVIDEND POLICY;
COOPERATION; RELATED PARTY TRANSACTIONS    24 Section 11.1   General Assistance
   24 Section 11.2   Arm’s Length Agreements    24 Section 11.3   License
Agreement    24 Section 11.4   Dividends    24 Section 11.5   Future Funding   
24 Section 11.6   Shareholder Loans    25 Section 11.7   Revised Business Plan
   25 ARTICLE XII MISCELLANEOUS    26 Section 12.1   Notices    26 Section 12.2
  Governing Law    28 Section 12.3   Dispute Resolution; Consent to Arbitration
   28 Section 12.4   Counterparts    29 Section 12.5   Entire Agreement    29
Section 12.6   Amendment, Modification and Waiver    29 Section 12.7  
Severability    29 Section 12.8   Successors and Assigns; No Third-Party
Beneficiaries    29 Section 12.9   Publicity    30 Section 12.10   Expenses   
30 Section 12.11   Specific Performance    30 SCHEDULES:      Schedule 1  
Calculation of Exercise Price for the Exit Options    EXHIBITS:      EXHIBIT A  
Term Sheet for Management Agreement   

 

ii



--------------------------------------------------------------------------------

SHAREHOLDERS’ AGREEMENT

This SHAREHOLDERS’ AGREEMENT (this “Agreement”) is entered into as of May 23,
2008, by and among BARCLAYS WEALTH TRUSTEES (JERSEY) LIMITED as Trustee of the
FIRST NATIONAL TRUST, a trust company incorporated under the laws of Jersey,
having its registered office at 39-41, Broad Street, St. Helier, JE4 5PS Jersey,
Channel Islands (“Seller”), PEULLA ENTERPRISES LIMITED, a private limited
liability company by shares incorporated under the laws of the Republic of
Cyprus, whose registered office is located at 9th Floor, Capital Center, 2-4
Arch. Makarios Avenue, Nicosia 1065, Cyprus (“Company”), and POLMOS BIALYSTOK
S.A., a joint stock company incorporated under the laws of Poland, whose
registered office is located at ul. Elewatorska No. 20, 15-950 Bialystok, Poland
(“Purchaser”), (the Company, together with Seller and Purchaser, collectively,
the “Parties”, and each, individually, a “Party”).

RECITALS

WHEREAS, Seller, Purchaser and the Company, among other parties, have entered
into that Share Purchase Agreement, dated as of May 23, 2008 (the “Share
Purchase Agreement”), pursuant to the terms, and subject to the conditions, of
which, among other things Seller has agreed to sell to Purchaser, and Purchaser
has agreed to purchase from Seller, (i) 3,749 Class A Shares and (ii) 5,625
Class B Shares, in each case with all rights attaching to them at Closing (such
sale and purchase, the “Investment”);

WHEREAS, immediately following the consummation of the Investment, (i) Seller
will own an aggregate of 3,751 Class A Shares, representing 50.01 per cent. of
the issued and outstanding Class A Shares and 1,875 Class B Shares, representing
25.00 per cent. of the issued and outstanding Class B Shares and (ii) Purchaser
will own an aggregate of 3,749 Class A Shares, representing 49.99 per cent. of
the issued and outstanding Class A Shares and 5,625 Class B Shares, representing
75.00 per cent. of the issued and outstanding Class B Shares;

WHEREAS, pursuant to the Share Purchase Agreement, the execution and delivery of
this Agreement is a condition precedent to the respective obligations of Seller
and Purchaser to consummate the Investment;

WHEREAS, Seller, Purchaser and the Company desire to enter into this Agreement
to set forth certain terms and conditions concerning the relationship between
Seller, on the one hand, and Purchaser, on the other hand, as the shareholders
in the Company and to provide for the orderly governance and management of the
Company and the Group (as defined herein) following the consummation of the
Investment.

 

1



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the premises and covenants set forth below
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. For the purposes of this Agreement, unless
the context requires otherwise, the following terms shall have the following
meanings; provided that capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed thereto in the Share Purchase
Agreement:

“Affiliate” shall mean, with respect to any person, any other person who
directly or indirectly controls, or is under common control with, or is
controlled by, such first person. As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) means, with respect to any person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a person, whether through ownership of voting securities or
partnership or other ownership interests, by contract or credit arrangement, as
trustee or executor or otherwise; provided that, solely for purposes of this
Agreement, Mark Kaoufman shall be deemed to be an Affiliate of Seller
Shareholder.

“Affiliated Transferee” shall mean (i) with respect to Seller Shareholder, Mark
Kaoufman and/or any Person that is, directly or indirectly, controlled by Mark
Kaoufman and (ii) with respect to Purchaser Shareholder, CEDC any Affiliate
thereof.

“Agreement” shall have the meaning ascribed to it in the Preamble.

“Annual Budget” shall have the meaning ascribed to it in Section 8.1(a).

“beneficial ownership” with respect to any security, shall mean possession,
indirectly or directly, through ownership, contract, arrangement, understanding,
relationship or otherwise, of the sole or shared power (i) to vote, or direct
the voting of, such security or (ii) to dispose, or direct the disposition of,
such security, and the correlative terms “beneficially owns”, “beneficially own”
and “beneficially owned” shall be construed accordingly.

“Board” shall have the meaning ascribed to it in Section 3.2(b).

“Budget Vote” shall have the meaning ascribed to it in Section 8.2(b).

“Business” shall have the meaning ascribed to it in Section 3.1.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banking institutions in (i) Warsaw, Poland, (ii) Moscow, Russia or
(iii) Nicosia, Cyprus are authorized or obligated by law to be closed; provided,
however, that for purposes of counting Business Days elapsed in this Agreement,
only Russian Business Days shall be taken into account, but provided further,
that any performance or payment that is required to be made on a Business Day
after the lapse of a certain number of days shall be made on the next day that
is Business Day taking into account all of the foregoing jurisdictions.

“Business Plan” shall mean that business plan for the Group that has been agreed
between Mark Kaoufman and CEDC as of the date hereof.

 

2



--------------------------------------------------------------------------------

“Call Closing” shall have the meaning ascribed to it in Section 6.2(e).

“Call Notice” shall have the meaning ascribed to it in Section 6.2(d).

“Call Option” shall have the meaning ascribed to it in Section 6.2(a).

“Call Shares” shall have the meaning ascribed to it in Section 6.2(a).

“Chairman” shall have the meaning ascribed to it in Section 3.4.

“Class A Shares” shall have the meaning ascribed to it in the Share Purchase
Agreement.

“Class B Shares” shall have the meaning ascribed to it in the Share Purchase
Agreement.

“Cause” shall mean the removal of a Director or the CEO or the Financial
Controller because of such person’s (i) willful and continued failure to perform
his or her duties as a director or officer of the Company, (ii) willful
misconduct, fraud or gross negligence that results in a material financial
injury to the Company or that could expose the Company or the Group to civil or
criminal penalties or fines, or (iii) conviction of any crime or felony.

“CEDC” shall mean Central European Distribution Corporation, a corporation
incorporated under the laws of the State of Delaware in the United States of
America, whose principal office is at 2 Bala Plaza, Suite 300, Bala Cynwyd,
Pennsylvania 19004, U.S.A. and the ultimate parent undertaking of Purchaser
Shareholder.

“CEDC Directors” shall have the meaning ascribed to it in Section 3.3(a)(i).

“CEDC Permitted Pledge” shall mean a pledge by Purchaser Shareholder or CEDC or
any of its Affiliates of any or all the Shares held by Purchaser Shareholder (or
any Affiliate Transferee thereof) in favor of a financing party; provided
(A) that the pledge does not trigger any call option or termination right in
favor of Moët Hennessy International under the Joint Venture Agreement and
(B) that the terms of any such pledge shall provide that in the event of an
enforcement of such pledge, (i) CEDC or one of its Affiliates would be entitled,
but not obligated, to acquire such pledged Shares; and (ii) to the extent that
neither CEDC nor any of its Affiliates acquires all such pledged Shares, Mark
Kaoufman or any of his Affiliates would be entitled, but not obligated, to
acquire such pledged Shares, at a price per Share not to exceed the price at
which the Call Option would be exercised for the Seller Shareholder’s Shares, if
it were exercised at the time of the enforcement of the pledge, and (iii) to the
extent that any of such pledged Shares are not acquired pursuant to either
(i) or (ii) above, as a condition precedent to the vesting of title in any such
pledged Shares, the acquirer thereof shall adhere to the Agreement pursuant to
Section 5.1(b).

“CEO” shall have the meaning ascribed to it in Section 4.2(a).

“Closing” and “Closing Date” shall have the respective meanings ascribed thereto
in the Share Purchase Agreement.

 

3



--------------------------------------------------------------------------------

“Company Subsidiaries” means the direct and indirect Subsidiaries of the Company
and “Company Subsidiary” means any one of them; provided that for the avoidance
of doubt, the Joint Venture shall not be deemed to be a Company Subsidiary.

“Confidential Information” shall have the meaning ascribed to it in
Section 9.1(b).

“Directors” shall have the meaning ascribed to it in Section 3.3(a)(ii).

“Dispute” shall have the meaning ascribed to it in Section 12.3.

“EBIT” shall mean earnings before interest and tax.

“Exercise Price” shall have the meaning ascribed to it in Section 6.1(c).

“Exit Options” shall mean (i) the Put Option and (ii) the Call Option and “Exit
Option” shall mean either one of them.

“Financial Controller” shall have the meaning ascribed to it in Section 4.3(a).

“First Notice” shall have the meaning ascribed to it in Section 6.4(b).

“Governance Deadlock” shall have the meaning ascribed to it in Section 3.8.

“Governmental Authority” shall mean any national, local, or international
government, regulatory agency, court, tribunal, commission or other governmental
regulatory or self-regulatory entity.

“Group” shall mean the Company and the Company Subsidiaries and the expressions
“members of the Group” and “Group Company” shall be construed accordingly to
mean any of the Company or the Company Subsidiaries.

“Group Confidential Information” shall have the meaning ascribed to it in
Section 9.1(b).

“Investment” shall have the meaning ascribed to it in the Recitals.

“Joint Venture” shall mean MHWH Ltd., a private limited liability company by
shares, incorporated in Cyprus, and its Subsidiaries.

“Joint Venture Agreement” shall mean that Shareholder and Operating Agreement,
dated as of February 6, 2006, by and between Moët Hennessy International and
Whitehall, as amended, waived or otherwise modified, relating to their
participation in the Joint Venture.

“Key Decision” shall have the meaning ascribed to it in Section 3.5.

“Management Agreement” have the meaning ascribed to it in Section 4.1(c).

“Management Fee” shall have the meaning ascribed to it in Section 4.1(b).

 

4



--------------------------------------------------------------------------------

“MK Directors” shall have the meaning ascribed to it in Section 3.3(a)(ii).

“MK Permitted Pledge” shall mean a pledge by Seller Shareholder or Mark Kaoufman
or any of his Affiliates of any or all the Shares held by Seller Shareholder (or
any Affiliate Transferee thereof) in favor of a financing party; provided
(A) that the pledge does not trigger any call option or termination right in
favor of Moët Hennessy International under the Joint Venture Agreement and
(B) that the terms of any such pledge shall provide that in the event of an
enforcement of such pledge, (i) Mark Kaoufman or any of his Affiliates would be
entitled, but not obligated, to acquire such pledged Shares; and (ii) to the
extent that neither Mark Kaoufman nor any of his Affiliates acquires all of such
pledged Shares, CEDC or any of its Affiliates would be entitled, but not
obligated, to acquire such pledged Shares at a price not to exceed the price at
which the Call Option would be exercised, if it were exercised at the time of
the enforcement of the Pledge, and (iii) to the extent that any of such pledged
Shares are not acquired pursuant to either (i) or (ii) above, as a condition
precedent to the vesting of title in any such pledged Shares, the acquirer
thereof shall adhere to the Agreement pursuant to Section 5.1(b).

“New Management Co” shall have the meaning ascribed to it in Section 4.1(a).

“Notice” shall have the meaning ascribed to it in Section 12.1(a).

“Offer” shall have the meaning ascribed to it in Section 6.4(c).

“Offer Notice” shall have the meaning ascribed to it in Section 6.4(c).

“Other Party Confidential Information” shall have the meaning ascribed to it in
Section 9.1(a).

“Party” shall have the meaning ascribed to it in the Preamble.

“Permitted Transfer” shall mean any Transfer permitted pursuant to this
Agreement.

“Permitted Transferee” shall mean any transferee pursuant to a Permitted
Transfer.

“Proportionate Share” shall have the meaning ascribed to it in Section 11.5(b).

“Purchaser Shareholder” shall mean Purchaser or any Permitted Transferee thereof
(or any subsequent Permitted Transferee of such Person) or any successors
thereto; in each case for so long as such Person continues to beneficially own
any Shares.

“Put Closing” shall have the meaning ascribed to it in Section 6.1(e).

“Put Notice” shall have the meaning ascribed to it in Section 6.1(d).

“Put Option” shall have the meaning ascribed to it in Section 6.1(a).

 

5



--------------------------------------------------------------------------------

“Put Shares” shall have the meaning ascribed to it in Section 6.1(a).

“Related Party Transaction” shall mean any transaction, agreement or arrangement
with the Company in which any Shareholder or any of its Affiliates has a direct
or indirect material or pecuniary interest.

“Representative” shall mean, with respect to any Person, its officers,
directors, managers, employees, agents or other representatives (including any
investment banker, attorney or accountant retained by such Person).

“Requirements of Law” shall mean, with respect to any Person, any national,
federal, local or supranational law, ordinance, judgment, order, decree,
injunction, permit, statute, treaty, rule or regulation or determination of (or
an agreement with) an arbitrator, in each case binding on that Person or any
amount of its property or assets.

“Rules” shall have the meaning ascribed to it in Section 12.3(b).

“Securities Exchange Act” shall mean the United States Securities Exchange Act
of 1934, as amended.

“Seller Shareholder” shall mean Seller or any Permitted Transferee thereof (or
any subsequent Permitted Transferee of such Person); in each case for so long as
such Person continues to beneficially own any Shares, provided that, and insofar
as such Person continues to be at all times under the effective control of Mark
Kaoufman unless otherwise agreed in writing by CEDC.

“Shareholder” shall mean any of (i) the Purchaser Shareholder and (ii) the
Seller Shareholder.

“Shares” shall mean the Class A Shares and the Class B Shares and “Share” shall
mean any Class A Share or Class B Share.

“Share Purchase Agreement” shall have the meaning ascribed to it in the
Recitals.

“Subsidiary” shall mean, with respect to any person (other than a natural
person), any other person (other than a natural person) in which such person has
ownership or control, direct or indirect, of more than fifty percent (50%) of
the securities having ordinary voting power for the election of directors or
other governing body of a person or more than fifty percent (50%) of the
partnership or other ownership interest therein (other than as a limited partner
of such person).

“Territory” shall have the meaning ascribed to it in Section 3.1.

“Third Party” with respect to any Shareholder shall mean any Person that is not
a Party to this Agreement nor an Affiliate of such Shareholder.

“Transaction Documents” shall have the meaning ascribed thereto in the Share
Purchase Agreement.

“Transfer” shall mean, with respect to any Shares, (i) when used as a verb, to
sell, hypothecate, give, bequeath, transfer, exchange, assign, pledge or in any
other

 

6



--------------------------------------------------------------------------------

way whatsoever encumber or dispose of such Shares or any participation or
interest therein, whether directly or indirectly (including by way of the
Transfer of such Shares to any Subsidiary of any Person that is subsequently
Transferred in whole or in part to any other Person), or to enter into any
contract, option, or other arrangement, commitment or understanding to do any of
the foregoing actions, and (ii) when used as a noun, any indirect or direct
sale, hypothecation, gift, bequest, transfer, exchange, assignment, pledge or
any other encumbrance or disposal whatsoever of such Shares or any participation
or interest therein or any contract, option, or other arrangement, commitment or
understanding to effect any of the foregoing.

“Transferee” shall have the meaning ascribed to it in Section 5.1(a).

“US GAAP” shall mean generally accepted accounting principles in the United
States.

“Vodka Interests” shall have the meaning ascribed to it in Section 6.4(b).

“WH Import” shall mean WH Import Company, a company incorporated under the laws
of Russia, whose registered office is located at 2/38, bld. 3, ulitsa
Pyatnitskaya, Moscow 113035, Russia, registered on October 10, 2001 with the
Moscow Registration Chamber under number 001.408.707.

“Whitehall” shall mean WHL Holdings Limited, a company incorporated under the
laws of the Republic of Cyprus, whose registered office is located at
Chrysanthou Mylona, 3 Street, P.C. 3030 Limassol, Cyprus and which is a
wholly-owned Subsidiary of the Company.

ARTICLE II

CONSTRUCTION

Section 2.1 Construction. For the purposes of this Agreement: (i) any reference
to “writing” or “written” means any method of reproducing words in a legible and
non-transitory form (excluding, for the avoidance of doubt, e-mail);
(ii) references to a “company” include any company, corporation or other body
corporate wherever and however incorporated or established; (iii) references to
a “Person” include any natural person, company, partnership, joint venture,
firm, association, trust, proprietorship, other business organization, union,
and any Governmental Authority, whether incorporated or unincorporated and shall
include a reference to that Person’s legal representative or successors;
(iv) words (including capitalized terms defined herein) in the singular shall be
held to include the plural and vice versa and words (including capitalized terms
defined herein) of one gender shall be held to include the other gender as the
context requires; (v) the terms “hereof,” “herein,” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole (including all of the Exhibits and Schedules which are
incorporated into and form part of this Agreement) and not to any particular
provision of this Agreement, and Article, Section, paragraph, Exhibit and
Schedule references are to the Articles, Sections, paragraphs, Exhibits and
Schedules to this Agreement unless otherwise specified; (vi) the word
“including” and words of similar import when used in this Agreement means
“including without limitation” unless the context otherwise requires or unless
otherwise specified; (vii) the word “or” shall not be exclusive;
(viii) “commercially reasonable efforts” shall not require waiver by any Party
of any material rights or any action or omission that would be a breach of this
Agreement; (ix) all

 

7



--------------------------------------------------------------------------------

references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; (x) references to any statute or
statutory provision include a reference to that statute or statutory provision
as amended, consolidated or replaced from time to time (whether before or after
the date of this Agreement) and include any subordinate regulation or rule made
under the relevant statute or statutory provision, except to the extent that any
amendment, consolidation or replacement would increase or extend the liability
of Seller under this Agreement; and (xi) references to any New York legal term
for any statute, action, remedy, method of financial proceedings, legal
document, legal status, court, official or any legal concept or thing shall, in
respect of any jurisdiction other than New York, be deemed to include what most
nearly approximates in that jurisdiction to the New York legal term.

Section 2.2 Absence of Presumption. The Parties acknowledge that each Party and
its counsel have reviewed and revised this Agreement and that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall be employed in the interpretation of this Agreement
(including all of the Exhibits and Schedules) or any amendments hereto.

Section 2.3 Headings; Definitions. The Article and Section headings contained in
this Agreement are inserted for convenience of reference only and shall not
affect the meaning or interpretation of this Agreement.

ARTICLE III

GOVERNANCE AND MANAGEMENT OF THE COMPANY

Section 3.1 General Principles and Purpose. The Parties covenant and agree that
from and after the Closing, the Company and the Group shall be run with the
objective of maximizing the profitability and value of the Company and the Group
to the Shareholders. The purpose of the Company is to hold, indirectly, through
its Subsidiaries, the assets of the Group and to hold, indirectly, its interest
in the Joint Venture, and, indirectly, through its Subsidiaries and the Joint
Venture, to conduct the business of the production, importation, distribution,
marketing, promotion, and sale of alcoholic beverages in the Russian Federation
(the “Territory”) and matters incidental to or in support of such activities
(collectively, the “Business”); provided that with respect to the Joint Venture,
the Parties acknowledge and agree that the conduct of the Business is subject at
all times to the terms and conditions of the Joint Venture Agreement.

Section 3.2 Effective Management Control.

(a) The Company and the Group shall be under the sole effective management
control of Mark Kaoufman or one of his wholly-owned Affiliates, acting in the
capacity of CEO pursuant to Section 4.2 hereof; provided that if Mark Kaoufman
proposes to vest management of the Company in any Affiliate other than New
Management Co, the designation of such Affiliate shall constitute a Key
Decision.

(b) Mark Kaoufman (or such designated Affiliate) shall be responsible for the
management and operation of the Group’s Business, including the holding of the
Company’s interest in the Joint Venture, consistent with the objectives stated
in Section 3.1, the terms of this Agreement, and, in the case of the Joint
Venture, the Joint Venture Agreement, and the implementation of the Business
Plan, all subject to the overall direction and supervision of the Company by a
Board of Directors (the “Board”).

 

8



--------------------------------------------------------------------------------

Section 3.3 The Board of Directors. The Shareholders shall take, or cause to be
taken, all necessary action as may be required under and permitted by applicable
Requirements of Law (including, voting all Shares or executing proxies or
written consents, causing the Company to call a meeting of Shareholders, and, to
the extent permitted by applicable Requirements of Law, directing the Directors
designated by them to act) to cause the Board to have, and shall refrain from
taking, or causing to be taken, any action that would cause the Board not to
have, from and after the Closing, the size, composition and procedures set forth
in this Section 3.3.

(a) Size and Composition. The Board shall be composed of six (6) directors, each
of whom shall hold office for a renewable one year term and one of whom shall be
elected the Chairman, provided:

(i) three (3) directors (two of whom shall be a resident of Cyprus) shall be
appointed as designated by the Purchaser Shareholder (such directors, the “CEDC
Directors”), provided that William V. Carey, or his successor as Chief Executive
Officer of CEDC shall be among the CEDC Directors; and

(ii) three (3) directors (two of whom shall be a resident of Cyprus) shall be
appointed as designated by the Seller Shareholder (such directors, the
“MK Directors” and collectively with the CEDC Directors, the “Directors”)
provided that Mark Kaoufman shall be among the MK Directors.

(b) Removal. Each Shareholder agrees that, if at any time it is entitled to vote
for the removal of any Director, including any Director then serving as the
Chairman, it shall not vote any of its Class A Shares in favor of the removal of
any Director designated pursuant to Section 3.3(a), unless (i) such removal
shall be for Cause or (ii) the Shareholder entitled to designate such Director
shall have consented to such removal in writing; provided, however, that the
Seller Shareholder shall have the right to cause any MK Director to be removed
from the Board at any time and the Purchaser Shareholder shall have the right to
cause any CEDC Director to be removed from the Board at any time, in each case
with or without Cause and in the applicable Shareholder’s sole discretion.

(c) Vacancies. If a vacancy on the Board occurs at any time as a result of the
death, disability, resignation, retirement, or removal of any Director, the
Shareholder that designated the Director whose death, disability, resignation,
retirement or removal caused the vacancy shall have the right to designate a
replacement Director for appointment or election and the vacancy shall be filled
within twenty (20) Business Days of its occurrence. At any time there is a
vacancy, the Board shall not conduct any further business until a replacement
Director has been appointed or elected to the Board in accordance with this
Section; provided, however, that the foregoing restriction shall not apply, and
the Board may continue to conduct business, in the event that a vacancy has
continued for longer than twenty (20) Business Days after the event giving rise
to such vacancy.

(d) Board Meetings. Subject to applicable Requirements of Law, the Board shall
meet as often as required by the operations and affairs of the Company and no
less than once per calendar quarter. Board meetings shall be convened by the
Chairman, either acting in its sole initiative or upon the request of any
Shareholder, by notice to each Director (either by mail, facsimile or other
electronic transmission) to be received not later than forty-eight (48) hours
before the meeting, stating the date, time and place of such meeting and the
agenda of business to be conducted thereat. A Board meeting may be held without

 

9



--------------------------------------------------------------------------------

the foregoing notice thereof, if all Directors are present and unanimously agree
to hold a meeting and to waive the notice requirement. Subject to applicable
Requirements of Law, all Board meetings shall take place at a location mutually
convenient to the Board as the Board may from time to time agree. All Board
meetings shall be conducted in English.

(e) Quorum. At all meetings of the Board, the presence of at least four
(4) Directors shall constitute a quorum for the transaction of business,
provided that at least one MK Director and at least one CEDC Director shall be
present. To the extent permitted by applicable Requirements of Law, a Director
may participate in any meeting of the Board by means of an audio or video
conference or other communications equipment that allows all Directors
participating in such meeting to hear each other; participation in any such
meeting by such means shall constitute presence in person for all purposes
(including the satisfaction of any quorum requirement) of this Agreement.
Notwithstanding the foregoing, if such quorum is not present at any
duly-convened meeting of the Board, the Directors present thereat may adjourn
such meeting until another time not earlier than five (5) Business Days nor
later than ten (10) Business Days thereafter. At any such adjourned meeting no
quorum requirement shall apply, provided that (i) no business shall be conducted
thereat that was not included in the agenda for the meeting that was adjourned
and (ii) in no event shall any action be taken at such adjourned meeting with
respect to any matter set forth in Section 3.5 unless at least one MK Director
and one CEDC Director are present thereat, except if (without reasonable cause)
no such MK Director or CEDC Director, as the case may be, has been present at
three consecutive, duly convened meetings of the Board (including adjournments
thereof).

(f) Action by the Board. Except as provided in Section 3.5, all actions of the
Board shall require the affirmative vote of at least a majority of the Directors
present at a duly-convened meeting of the Board held in accordance with
Section 3.3(d) and Section 3.3(e), provided that in the event of a deadlocked
vote, other than with respect to matters required to be approved pursuant to
Section 3.5, the Chairman shall have the casting vote.

(g) Action by Written Consent. A written resolution signed by each of the
Directors comprising the entire Board (which may be signed in facsimile and in
multiple counterparts) shall be as valid and effective as if it had been adopted
at a duly convened meeting of the Board.

Section 3.4 Chairman. The Chairman of the Board (the “Chairman”) shall be
elected from among the Directors on an annual basis, provided that the Chairman
shall alternate each year between a CEDC Director and an MK Director. The first
Chairman shall be a CEDC Director. In the event of a deadlocked vote, other than
with respect to matters required to be approved pursuant to Section 3.5, the
Chairman shall have a casting vote.

Section 3.5 Key Decisions. From and after the Closing Date, (A) the Company
shall take no action (including any action by the Board or by any officer of the
Company) and (B) the Shareholders shall take no action in their capacity as
Shareholders (including voting any of their Shares) with respect to any of the
following matters (and, to the full extent within the power of the Company, the
Company shall cause the Subsidiaries of the Company not to take any action with
respect to any of the following matters), (x) without such first action being
submitted to a duly-convened meeting of the Board held in accordance with
Section 3.3 and (y) if at any such meeting any of the Directors votes against
such action (each of the following matters a “Key Decision”):

(a) the adoption of any business plan other than the Business Plan, or any
material departures from or amendment or revision to, the Business Plan;

 

10



--------------------------------------------------------------------------------

(b) subject to the provisions of Section 8.2, the approval and adoption of any
Annual Budget for a given financial year, if the proposed Annual Budget does not
provide for a targeted EBIT at least equal to the EBIT set forth in the Business
Plan for the applicable financial year;

(c) any merger, statutory share exchange, consolidation, spin-off or similar
corporate transaction, or sale of all or substantially all of its assets, other
than any transaction involving only the Company and/or its wholly-owned
Subsidiaries and no other Person;

(d) the issuance of any debt or equity securities;

(e) other than transactions involving only the Company and/or its wholly-owned
Subsidiaries: (i) the incurrence of any indebtedness for borrowed money if, as a
result, the consolidated indebtedness of the Group would exceed (x) €10 million
in any of the first three quarters of any calendar year or (y) €15 million in
the fourth quarter of any calendar year; provided that the foregoing levels of
indebtedness shall be increased proportionately with the growth in the revenue
of the Business relative to FY 2007, (ii) the grant of any loan or credit to any
other person (other than trade credit on customary terms in the ordinary course
of business), and (iii) the grant of any guarantee or other surety with respect
to the debt obligations or other liabilities of any person; except for any
guarantee or other surety granted in connection with the obtaining of banderols
by WH Import or any other import company;

(f) the sale or other disposition, or purchase, directly or indirectly, of any
assets in excess of €500,000 in the aggregate in any financial year, other than
the purchase and sale of inventory held for sale in the ordinary course of
business;

(g) the grant of any lien or other security interest of any kind on any material
assets used in the conduct of the Business, other than liens arising in the
ordinary course of business or under applicable Requirements of Law or in
connection with the obtaining of banderols by WH Import or any other import
company;

(h) the acquisition of the stock of or other investment in the equity interests
of any other Person, or the organization of any new, or the dissolution and
winding up of any existing, Subsidiary or the entry into any form of joint
venture or partnership with any Person;

(i) the entry into, termination (other than in accordance with its terms) of,
any material amendment or revision to, or the granting of any material waiver
under, any of the following contracts, provided that neither the renewal,
extension or replacement of any such existing contract on substantially similar
terms nor the granting of any waiver under any such existing contract in the
ordinary course of business consistent with past practice shall constitute a Key
Decision:

(i) any distribution agreement;

 

11



--------------------------------------------------------------------------------

(ii) any contract (including any real estate or financial lease commitment)
requiring payments in excess of €250,000 in any financial year;

(iii) any Related Party Transaction (including for the avoidance of doubt the
Management Agreement); or

(iv) any agreement providing for any form of employee compensation, which,
individually or in the aggregate, would result in employee compensation in
excess of the amount agreed in the most recent approved Annual Budget, except
for any such increase in compensation that is required under applicable
Requirements of Law or pursuant to the terms of any contract as in effect on the
date hereof;

(j) the removal of the existing, and the appointment of new, auditors of the
Company or any Company Subsidiary;

(k) any material change in any method of accounting or accounting practice or
policy, other than such changes that are required by RAS or IFRS, as the case
may be, or by applicable Requirements of Law;

(l) the making or the revocation of any material tax election;

(m) the initiation (other than routine debt collection) of any suit, claim,
action or proceeding or the settlement of any of the same for an amount in
excess of €250,000, or which contains injunctive, equitable or other provisions
that would be reasonably likely to adversely affect the ongoing conduct of the
Business in any material respect;

(n) any amendment to the Joint Venture Agreement as well as any decision
extending or otherwise terminating the Joint Venture; provided, however, that
any decision to extend the term of the Joint Venture Agreement shall be subject
to the unanimous approval of the Shareholders (voting in their sole discretion);

(o) any material amendment to the memorandum of association or the articles of
association of the Company (or any Subsidiary thereof or the Joint Venture (or
the analogous foundational or organizational documents)), including any increase
or decrease in the share capital of the Company or the authorization of any new
class or series of share capital;

(p) subject to Section 11.4, any appropriations of retained profits and any
distributions made by the Company; or

(q) any voluntary winding up, dissolution or liquidation or reduction in the
share capital of the Company or any arrangement having the same economic effect
as the foregoing.

Section 3.6 Foundational Documents. To the fullest extent not prohibited by
applicable Requirements of Law, the Shareholders and the Company shall take, or
cause to be taken, all necessary action as may be required (including, voting
all Shares or executing proxies or written consents, causing the Company to call
a meeting of Shareholders, and, to the extent permitted by applicable
Requirements of Law, directing the Directors designated by them to act) to cause
the memorandum of association and articles of association of the Company to be
amended, as necessary, so that they do not at any time conflict with any
provision of this Agreement and they permit each Shareholder to receive the
benefits to

 

12



--------------------------------------------------------------------------------

which each such Shareholder is entitled under this Agreement. As between
Shareholders and their Affiliates, in the event of any conflict between this
Agreement and memorandum of association and articles of association of the
Company, this Agreement shall control. Notwithstanding any other provision in
this Agreement, nothing in the Agreement shall constitute an unlawful
restriction or fetter of the Company’s statutory powers, and if any provision of
this Agreement is found to constitute such restriction or fetter or is otherwise
unlawful and/or unenforceable against the Company, such term shall, as against
the Company only, be severed from the rest of the Agreement and treated as void.

Section 3.7 No Conflicting Agreements. No Shareholder shall grant any proxy or
enter into or agree to be bound by any stockholder agreement or like
arrangements of any kind (including any arrangement or agreement with respect to
the acquisition, disposition or voting of any Shares) with any Person (including
another Shareholder) that is inconsistent with any of the provisions of this
Agreement; provided that nothing herein is intended to supersede or derogate
from the terms and conditions of the Joint Venture Agreement.

Section 3.8 Deadlock. In the event that the MK Directors and the CEDC Directors
cannot agree on any matter set forth in Section 3.5 and the dispute is material
to the Business or the assets, results of operations or financial condition or
prospects of the Group on a consolidated basis (a “Governance Deadlock”), the
Seller Shareholder agrees that it shall refer the matter to Mark Kaoufman, and
the Purchaser Shareholder agrees that it shall refer the matter to William V.
Carey, or his successor as the chief executive officer of CEDC, each of whom
shall negotiate in good faith to resolve the Governance Deadlock.

ARTICLE IV

CHIEF EXECUTIVE AND CHIEF FINANCIAL OFFICERS

Section 4.1 New Management Company.

(a) As promptly as practicable after the Closing, Mark Kaoufman shall cause a
new management company to be organized in Russia for the purposes of providing
management services to the Company and the Group (“New Management Co”). At all
times, New Management Co shall be under the sole effective management control of
Mark Kaoufman.

(b) New Management Co shall be compensated for its services by an annual fee
(“Management Fee”) in the amount set forth in the Business Plan for each
applicable year, provided that in any year the aggregate overhead expenses for
the Group on a consolidated basis shall not exceed the targets for such expenses
set forth for the applicable year in the Business Plan (except that in the event
that the overall revenue of the Business exceeds the amount set forth in the
Business Plan for any applicable year, Mark Kaoufman and CEDC shall negotiate in
good faith to determine whether the aggregate target overhead expenses for the
Group should be increased).

(c) No later than June 1, 2008, OOO Whitehall-Center and New Management Co shall
enter into a management agreement, which shall comply in all respects with the
requirements of the Russian tax authorities, shall incorporate the key terms and
conditions set forth in the term sheet attached hereto as Exhibit A, and shall
otherwise be based on the form of agreement previously provided by Whitehall to
CEDC (the “Management Agreement”). In all matters related to any Management
Agreement, the Company shall be represented by one or more of the CEDC
Directors, and the terms and conditions of such agreement shall constitute a Key
Decision pursuant to Section 3.5(i)(iii).

 

13



--------------------------------------------------------------------------------

Section 4.2 Chief Executive Officer.

(a) The Chief Executive Officer of the Group (the “CEO”) shall be New Management
Co or Mark Kaoufman.

(b) If Mark Kaoufman, for any reason whatsoever, ceases or becomes unable to
hold (directly or through New Management Co) the position of CEO, the Chief
Executive Officer of CEDC, or a senior executive of CEDC designated by the Chief
Executive Officer of CEDC, or an Affiliate of CEDC designated by the Chief
Executive Officer of CEDC shall be appointed the CEO.

(c) Subject to the applicable Requirements of Law, and the powers reserved to
the Board in the articles of association of the Company (and the like
foundational documents of its Subsidiaries), and the terms of this Agreement,
the CEO shall be responsible for the day-to-day management of the Group in
accordance with the decisions of the Board. In general, the CEO shall at all
times act in accordance with the highest standard of professional care and, in
particular, shall use its best endeavors to deliver the Business Plan and the
Annual Budgets.

(d) Except in the event of the death or disability of Mark Kaoufman, the CEO
shall not be removed except following a non-appealable decision entered by a
Russian court of competent jurisdiction, it being understood that any Director
shall have the right, at any time, to ask for such removal for any reason
whatsoever, including but not limited to any reasons referred to in the
definition of “Cause” hereabove.

Section 4.3 Financial Controller.

(a) Purchaser Shareholder shall be entitled to propose to the Board the
candidate for appointment as the Financial Controller of the Group (the
“Financial Controller”) (including, for the avoidance of doubt, any candidate to
fill any subsequent vacancy in such office, however arising); provided that the
appointment of the Financial Controller shall be subject to the final approval
of the CEO, not to be unreasonably withheld, delayed or conditioned.

(b) The duties and responsibilities of the Financial Controller shall be those
customarily performed by such an officer, it being understood that the CEO shall
have direct responsibility for communications with the Russian authorities with
respect to accounting and taxation matters and relationships with Russian banks,
the Financial Controller being nevertheless kept fully informed by the CEO on
all these matters.

(c) The CEO shall ensure that the Financial Controller has full and unrestricted
access to all financial, tax and accounting records of the Company and the
Group, and to the extent permitted by the Joint Venture Agreement, all such
records of the Joint Venture, all on a permanent basis.

(d) The Financial Controller shall report to the CEO; provided that, to the
extent permitted by applicable Requirements of Law, for purposes of ensuring
CEDC’s compliance with its reporting obligations under applicable Requirements
of Law, including, without

 

14



--------------------------------------------------------------------------------

limitation, the requirements of the Securities Exchange Act, CEDC may
communicate directly with, and request information directly from, the Financial
Controller; provided, further, that the CEO is copied on all such written
communication (or furnished with a full, fair and accurate summary of any oral
communications) and any responses thereto. The Parties agree that the Financial
Controller, and not the CEO or the New Management Co, shall be responsible for
ensuring that information is timely reported according to CEDC’s reporting
standards, but this shall not relieve the CEO or New Management Co from
preparing and maintaining accounting records for the Company and the Group, or
from providing the Financial Controller full access to such records.

(e) Except as otherwise agreed by the CEO and the Purchaser Shareholder, and
subject to Requirements of Law, the employment of the Financial Controller may
only be terminated for Cause.

ARTICLE V

RESTRICTIONS ON TRANSFER

Section 5.1 General Restrictions on Transfer.

(a) Each Shareholder agrees that such Shareholder shall not Transfer any Shares
now or at any time hereafter owned by such Shareholder (or any interest therein)
to any Person (each, a “Transferee”), except as expressly permitted by and in
accordance with the terms and conditions of this Agreement.

(b) Except as expressly agreed between the Shareholders in writing, no Transfer
of any Shares by any Shareholder shall be permitted unless the Transferee shall
have executed and delivered to each Party other than the transferring
Shareholder, as a condition precedent to such Transfer, an agreement in writing
to be bound by the terms of this Agreement.

(c) Notwithstanding any other provision of this Agreement, no Transfer of any
Shares to any Transferee shall be permitted unless such Transfer complies with
all applicable Requirements of Law, including the securities laws of any
applicable jurisdiction.

(d) Except as expressly permitted under Section 5.2, in no event shall any
Shareholder at any time Transfer to any non-affiliated Third Party less than all
the Shares beneficially owned by it and its Affiliates.

(e) Any attempt to Transfer any Shares not in compliance with this Agreement
shall be null and void ab initio and of no effect and the Company shall not, and
shall cause its transfer agent, if any, not to, record any such purported
Transfer upon the stock register of the Company.

Section 5.2 Affiliate Transfers. Subject to Section 5.1, any Shareholder shall
have the right at any time to Transfer any or all of the Shares that it holds to
any of its Affiliated Transferees; provided that the other Shareholder shall
have consented to such Transfer (which consent shall not be withheld or delayed
except if such other Shareholder reasonably concludes that such Transfer would
be materially detrimental to its interests); provided, further, such Transfer
shall be subject to the condition that in the event that, at any time after such
Transfer, either the Shareholder effecting such Transfer or its Affiliated
Transferee wishes to take or to permit any action that could result in such
Affiliated Transferee ceasing

 

15



--------------------------------------------------------------------------------

to be an Affiliated Transferee of such transferring Shareholder, then, prior to
taking or permitting such action, the transferring Shareholder or the Affiliated
Transferee, shall cause the Transfer of any Shares that the Affiliated
Transferee continues to hold at such time to the transferring Shareholder or to
another Affiliated Transferee of such transferring Shareholder; provided,
further, that no Affiliated Transferee that takes Shares pursuant to this
Section 5.2 shall have the right to Transfer those Shares in any manner
whatsoever other than in a further Transfer pursuant to this Section 5.2 or
pursuant to a Transfer initiated by the Seller Shareholder or the Purchaser
Shareholder pursuant to an Exit Option.

Section 5.3 No Other Transfers. Other than pursuant to Section 5.2, except with
the prior written consent of the other Shareholder, which may be withheld in its
absolute discretion, neither Shareholder shall be permitted to Transfer any
Shares to any Third Party.

Section 5.4 Permitted Pledges. Notwithstanding anything to the contrary in this
Agreement, nothing herein shall prohibit (a) the Seller Shareholder, Mark
Kaoufman or any of his Affiliates from entering into an MK Permitted Pledge or
(b) the Purchaser Shareholder, CEDC or any of its Affiliates form entering into
a CEDC Permitted Pledge.

ARTICLE VI

EXIT OPTIONS

Section 6.1 Put Option.

(a) The Purchaser Shareholder hereby irrevocably grants to the Seller
Shareholder (and any Permitted Transferee thereof that acquires Shares pursuant
to and in compliance with Article V) the right, but not the obligation (the “Put
Option”), subject to the terms and conditions set forth in this Section 6.1, to
sell to Purchaser Shareholder (or its successor or Permitted Transferee) and to
require Purchaser Shareholder (or its successor or Permitted Transferee) to
purchase, all (but not less than all) of the Shares beneficially owned by Seller
Shareholder and/or its Affiliates and Permitted Transferees (the “Put Shares”).

(b) The Put Option may be exercised at any time; provided that if at such time
the Joint Venture Agreement remains in full force and effect, the Put Option
shall not be exercised by Seller Shareholder unless Moët Hennessy International
shall have given its prior written consent to such exercise and shall have
irrevocably waived any call option or termination rights arising under the Joint
Venture Agreement or any right of first refusal over the Put Shares.

(c) The price at which the Put Option shall be exercised and the Purchaser
Shareholder shall be obligated to purchase the Put Shares (the “Exercise Price”)
shall be calculated in the manner set forth on Schedule 1.

(d) The Put Option shall be exercised, if at all, by the delivery by Seller
Shareholder of a written notice (the “Put Notice”) to Purchaser Shareholder,
provided that if the Put Option is being exercised at any time the Joint Venture
Agreement remains in full force and effect, the Seller Shareholder shall attach
evidence in a form reasonably satisfactory to Purchaser Shareholder that Moët
Hennessy International has waived its call option, termination rights and rights
of first refusal under the Joint Venture Agreement.

(e) The closing of the sale and purchase of the Put Shares (the “Put Closing”)
shall be subject to the receipt by Purchaser Shareholder of any material
regulatory approvals from any Governmental Authority of competent jurisdiction,
including, without limitation, the Russian Federal Antimonopoly Service.

 

16



--------------------------------------------------------------------------------

(f) The Put Closing shall take place as soon as practicable after the delivery
of the Put Notice, but in any event no earlier than December 31 of the year in
which the Put Option is exercised and the Put Notice delivered.

(g) At the Put Closing:

(i) the Purchaser Shareholder shall pay, or cause to be paid, to Seller
Shareholder by wire transfer of immediately available funds an amount in U.S.
dollars equal to the Exercise Price; and

(ii) Seller Shareholder shall transfer to Purchaser Shareholder, or its
designee, the Put Shares, free and clear of all liens, and shall deliver to
Purchaser Shareholder, or its designee, all documentation that Purchaser
Shareholder may reasonably request in order to perfect the transfer of such
title.

Section 6.2 Call Option.

(a) The Seller Shareholder hereby irrevocably grants to the Purchaser
Shareholder (and any Permitted Transferee thereof that acquires Shares pursuant
to and in compliance with Article V) the right, but not the obligation (the
“Call Option”), subject to the terms and conditions set forth in this
Section 6.2, to purchase from Seller Shareholder (or its successor or Permitted
Transferee) and to require Seller Shareholder (or its successor or Permitted
Transferee) to sell, all (but not less than all) of the Shares beneficially
owned by Seller Shareholder and/or its Affiliates and Permitted Transferees (the
“Call Shares”).

(b) The Call Option may be exercised at any time; provided that, if at such time
the Joint Venture Agreement remains in full force and effect, the Call Option
shall not be exercised by Purchaser Shareholder unless (i) Moët Hennessy
International shall have given its prior written consent to such exercise and
shall have irrevocably waived any call option or termination rights arising
under the Joint Venture Agreement or any right of first refusal over the Call
Shares and (ii) Mark Kaoufman shall have given his prior written consent to such
exercise.

(c) The Exercise Price at which the Call Option shall be exercised and the
Seller Shareholder shall be obligated to sell the Call Shares shall be
calculated in the manner set forth on Schedule 1.

(d) The Call Option shall be exercised, if at all, by the delivery by Purchaser
Shareholder of a written notice (the “Call Notice”) to Seller Shareholder, with
a copy to Mark Kaoufman, provided that if the Call Option is being exercised at
any time the Joint Venture Agreement remains in full force and effect, the
Purchaser Shareholder shall attach evidence in a form reasonably satisfactory to
Seller Shareholder that Moët Hennessy International has waived its call option,
termination rights and rights of first refusal under the Joint Venture Agreement
and that Mark Kaoufman has consented to the exercise of the Call Option.

(e) The closing of the sale and purchase of the Call Shares (the “Call Closing”)
shall be subject to the receipt by Purchaser Shareholder of any material
regulatory approvals from any Governmental Authority of competent jurisdiction,
including, without limitation, the Russian Federal Antimonopoly Service.

 

17



--------------------------------------------------------------------------------

(f) The Call Closing shall take place as soon as practicable after the delivery
of the Call Notice, but in any event no earlier than December 31 of the year in
which the Call Option is exercised and the Call Notice delivered.

(g) At the Call Closing:

(i) the Purchaser Shareholder shall pay, or cause to be paid, to Seller
Shareholder by wire transfer of immediately available funds an amount in U.S.
dollars equal to the Exercise Price; and

(ii) Seller Shareholder shall transfer to Purchaser Shareholder, or its
designee, the Call Shares, free and clear of all liens, and shall deliver to
Purchaser Shareholder, or its designee, all documentation that Purchaser
Shareholder may reasonably request in order to perfect the transfer of such
title.

Section 6.3 Option to Acquire New Management Co.

(a) In the event that Purchaser Shareholder acquires the Put Shares or the Call
Shares pursuant to the exercise of an Exit Option, Purchaser Shareholder (or its
designated Affiliate) shall have the further option to acquire from Mark
Kaoufman the entire share capital of the New Management Co (which transaction
must be completed at the same time as the closing of the Exit Option
transadtion) for a purchase price equal to its net asset value (determined on
the basis of the most recent statutory financial statements), which shall
include at no additional cost the right to continue to employ the staff of such
management company that are primarily involved in the management of the Group;
provided that Mark Kaoufman (or any of his Affiliates that are not members of
the Group) will not be prevented from soliciting or employing any member of
staff of New Management Co not primarily involved in the management of the Group
subject to, and insofar as, Purchaser Shareholder shall not have objected in
writing that the relevant staff member is primarily involved in the management
of the Group.

(b) In the event that Purchaser Shareholder does not elect to acquire the New
Management Co pursuant to this Section 6.3, for a period of 2 years following
the exercise of the Exit Option, Purchaser Shareholder shall not, and shall
cause its Affiliates (including the members of the Group) not to, solicit or
employ any person who is employed by New Management Co at the time of the
exercise of the Exit Option (or the six months prior thereto) other than any
such person whose employment was terminated by New Management Co (other than for
cause).

Section 6.4 Right to Acquire “Kauffman” Brand or “Kauffman” Vodka.

(a) For the avoidance of doubt, at no time, including after the exercise of the
Exit Option, shall Purchaser Shareholder or any of its Affiliates (including the
members of the Group) have any right to acquire any intellectual property
interest in the “Kauffman” brand or related trademarks except with the consent
of Mark Kaoufman, in his absolute discretion, or as provided in Section 6.4(b).

 

18



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, in the event that Seller Shareholder or any
of its Affiliates (including Mark Kaoufman or VL Enterprises LLC), desires to
dispose of any of its interests in “Kauffman” Vodka (the “Vodka Interests”) to a
Third Party, the Seller Shareholder shall, or shall cause its applicable
Affiliate (including Mark Kaoufman), first to send to Purchaser Shareholder (or
its designated Affiliate) a written notice setting forth its intention to sell
the Vodka Interests (the “First Notice”).

(c) Upon receipt of the First Notice, Purchaser Shareholder (or its designated
Affiliate) may elect to make an offer to acquire the Vodka Interests by way of a
written notice (the “Offer Notice”), setting out the price and conditions at
which it would be prepared to acquire the Vodka Interests (the “Offer”),
addressed to Seller Shareholder (or its applicable Affiliate) within 30 days
following receipt of the First Notice.

(d) If, within 30 days following the Offer Notice, Seller Shareholder (or its
applicable Affiliate) notifies Purchaser Shareholder (or its designated
Affiliate) that it accepts such Offer, the parties shall negotiate in good faith
to conclude definitive terms and conditions for the sale of the Vodka Interests
and to close such sale, subject to customary closing conditions (including
receipt of any necessary approvals from any Governmental Authority), as soon as
practicable after the date of the First Notice.

(e) If Seller Shareholder (or its applicable Affiliate) declines the Offer in
writing or fails to respond within 30 days from the date of the Offer Notice,
Seller Shareholder (or its applicable Affiliate) shall have the right to dispose
of the Vodka Interests to a Third Party, provided that such sale is consummated
on terms (including the price) which are, in aggregate, more favorable to Seller
Shareholder, or its relevant Affiliate, than those set forth in the Offer
Notice; provided, further, that such sale shall be consummated no later than the
first anniversary of the date of the Offer Notice. If the sale of the Vodka
Interests is not consummated on or before the first anniversary of the Offer
Notice, the Seller Shareholder shall be obligated to repeat the procedures set
forth in this Section 6.4 and no sale of the Vodka Interests shall be
consummated without the sending of a First Notice to the Purchaser Shareholder.

(f) For the avoidance of doubt, nothing in this Section 6.4 shall prevent Seller
Shareholder (or any of its Affiliates) from Transferring the Vodka Interests to
any of its Affiliates and the right of first offer set forth herein shall not
apply to such Transfer, provided only that it shall be a condition of such
Transfer that any Transferee of the Vodka Interests shall be obligated to comply
with the procedures set forth in this Section 6.4 in the event of any eventual
disposition of the Vodka Interests to any Third Party.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

NON-COMPETE;

COMPETING INVESTMENT OPPORTUNITIES

Section 7.1 Non-Compete.

(a) During the term of this Agreement, for so long as the Joint Venture
Agreement remains in effect, without the prior written consent of Mark Kaoufman,
except for agreements in effect as of February 23, 2008, neither Purchaser
Shareholder nor any of its Affiliates in which CEDC has a controlling stake
shall import, market, promote or distribute in the Territory: (i) any cognacs
(or similar brandy), including, without limitation, Martell, Remy Martin,
Courvoisier or Otard; (ii) Chivas Regal or Johnnie Walker whiskies;
(iii) champagnes (or any other premium sparkling wine) having an import price
greater than 60% of the Moët & Chandon champagne FOB price paid by the Joint
Venture).

(b) During the term of this Agreement, for so long as the Joint Venture
Agreement remains in effect, without the prior written consent of Mark Kaoufman,
neither Purchaser Shareholder nor any of its Affiliates will enter into or amend
(other than to reduce the scope of the arrangement) any agreement with or
provide any services whatsoever (importation, distribution, marketing,
promotion, etc) in the Territory to Maxxium and/or Remy Cointreau or any of
their related companies.

Section 7.2 Future Opportunities. Mark Kaoufman and CEDC undertake to discuss in
good faith any opportunity brought to them, or otherwise available to them,
individually or jointly, with a view to contributing to the Group any new brand
or distribution contract in the Territory.

Section 7.3 Post-Termination Non-Compete.

(a) From and after the closing of the acquisition of the Call Shares or the Put
Shares, as the case may be, pursuant to the valid exercise of an Exit Option,
until the second anniversary of the closing of such sale, neither Seller
Shareholder nor any of its Affiliates (including, for the avoidance of doubt,
Mark Kaoufman and his Affiliates) shall own or conduct any business that
produces, imports, markets, promotes or distributes (except at the retail level)
in the Territory any wine or spirit that competes with the category of products
imported, marketed, promoted or distributed by the Group (including the Joint
Venture) at the date of the exercise of the Exit Option; provided that, for the
avoidance of doubt, nothing in the foregoing shall prohibit Mark Kaoufman or any
of his Affiliates from producing, importing, marketing, promoting, distributing
and/or selling any product under the “Kauffman” brand, including, without
limitation, Kauffman Vodka and the Kauffman Collection.

(b) Notwithstanding the foregoing, nothing herein shall prevent or limit Mark
Kaoufman at any time after the exercise of the Exit Option from providing
consulting services (with respect to any part of the value chain) to any Third
Party involved in the production, importation, distribution, marketing,
promotion or sales of any wines or spirits in the Territory or elsewhere,
subject to Mark Kaoufman adhering to the confidentiality restrictions set forth
herein.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

ANNUAL BUDGET; INFORMATION AND ACCESS RIGHTS

Section 8.1 Financial and Management Reporting.

(a) The CEO shall cause the Company and the Group on a regular and timely basis
to prepare and submit to the Board by November 1 of each calendar year, a
proposed annual operating budget for the Group for the next succeeding fiscal
year (the “Annual Budget”). The Annual Budget shall include product prices and
discounts, analysis of days sales outstanding, cash flow and working capital,
detailed overheads, distribution channels and shall be prepared in a form to be
agreed between the Parties.

(b) The CEO shall cause monthly management reports to be prepared that shall
include statements on the sales, cost items and the cash position of the Group,
setting forth in each case in comparative form the corresponding figures for the
corresponding period (A) of the preceding fiscal year and (B) in the Annual
Budget for such period, all in reasonable detail and accompanied by a succinct
narrative discussion of the results of operations compared against the Annual
Budget of the Group.

(c) In addition, as promptly as practicable after the Company has Knowledge
thereof, the Company shall inform (including by facsimile or other electronic
transmission) the Shareholders of the following:

(i) the occurrence of any circumstance or event likely to result in a material
adverse change in the results of operations or financial condition or prospects
of the Group; and

(ii) the commencement of all actions, suits and proceedings before any
Governmental Authority affecting the Group.

(d) In addition, the CEO shall cause to be prepared and delivered to the
Shareholders (x) monthly financial information on the Company and its
Subsidiaries in form and content agreed between the CEO and the Financial
Controller sufficient to allow CEDC to prepare US GAAP consolidated financial
statements, (y) quarterly financial statements within 10 days following the term
of each calendar quarter and (z) such financial and other management reports as
either Shareholder may reasonably request.

Section 8.2 Approval of Annual Budget.

(a) The proposed Annual Budget presented to the Board pursuant to Section 8.1,
shall be discussed by the Board, which shall have the opportunity to propose
changes. In such a case, the CEO shall submit a revised Annual Budget taking
into account the proposals and discussions of the Board.

(b) The Board, shall take a final vote on the proposed Annual Budget (as it may
have been revised by the CEO) no later than December 1st of each year (the
“Budget Vote”).

(c) In the event that the proposed Annual Budget (in the form presented at the
time of the Budget Vote) provides for EBIT at least equal to the target EBIT set
forth in the Business Plan for the relevant financial year, no MK Director and
no CEDC Director shall have the right to vote against the approval of such
proposed Annual Budget in the Budget

 

21



--------------------------------------------------------------------------------

Vote (except to the extent that such director determines in good faith, after
consulting with outside counsel, that not voting against the approval would
conflict with such director’s fiduciary obligations imposed by applicable
Requirements of Law) and, for the avoidance of doubt, the approval of such an
Annual Budget shall not constitute a Key Decision.

(d) In the event that the proposed Annual Budget for a given financial year (in
the form presented at the time of the Budget Vote) does not provide for EBIT at
least equal to the target EBIT set forth in the Business Plan for the relevant
financial year, the approval of such Annual Budget shall constitute a Key
Decision requiring unanimous approval of all Directors pursuant to
Section 3.5(c); for the avoidance of doubt, in such case, each Director shall
have the right to vote against such proposed Annual Budget in the Budget Vote.

(e) In the event that the Board has not accepted and approved the Annual Budget
for any financial year on or before December 1st of the preceding financial
year, (i) such failure to approve and accept the Annual Budget shall constitute
a Governance Deadlock subject to the provisions of Section 3.8, and (ii) pending
resolution of such Governance Deadlock, the Annual Budget to be applied for such
financial year shall be the Annual Budget for the previous financial year,
adjusted for inflation in accordance with the CPI.

Section 8.3 Access. The Company shall permit each Shareholder and their
respective authorized Representatives reasonable access, during regular business
hours and upon reasonable advance notice, to the premises, employees and books
and records of the Company for purposes consistent with this Agreement,
including the purposes of auditing and verification.

ARTICLE IX

CONFIDENTIALITY

Section 9.1 Confidential Information.

(a) Except as otherwise provided by this Agreement, each Party agrees that all
information relating to any other Party or its Affiliates obtained by such Party
(whether before or after the date hereof) in connection with this Agreement, or
in the course of negotiations or investigations leading up to the execution of
this Agreement (all such information “Other Party Confidential Information”),
shall be kept confidential by such Party.

(b) Except as otherwise provided by this Agreement, each Party agrees that all
information relating to the Group or its Business obtained by such Party
(whether before or after the date hereof) (all such information “Group
Confidential Information”, and together with Other Party Confidential
Information, “Confidential Information”), shall be kept confidential by such
Party.

(c) In addition, each Party agrees (i) to use such Confidential Information
solely for the purposes contemplated by this Agreement, or as necessary to carry
out the transactions contemplated hereby, and not to use it for any other
purpose; (ii) not to disclose to any Person such Confidential Information,
except that any Party may disclose such Confidential Information to its
Representatives who need to know such Confidential Information for purposes
contemplated by this Agreement or as necessary to carry out the obligations of
such Party hereunder, (iii) not to disclose to any Person that such Confidential
Information has been made available to it and (iv) not to disclose to any Person
the

 

22



--------------------------------------------------------------------------------

existence of this Agreement or any of the terms, conditions, or other facts with
respect to this Agreement, without the prior written consent of the other
Parties. Each Party will inform its Representatives of the confidential nature
of the Confidential Information and each Party agrees to be responsible for any
breach of this Section 9.1 by its respective Representatives (and for such
purposes, Mark Kaoufman and New Management Co shall be considered
Representatives of Seller Shareholder).

(d) Notwithstanding anything to the contrary herein or in the Confidentiality
Agreement, (x) the term “Other Party Confidential Information” shall not include
any information that (i) at the time of disclosure or thereafter is generally
available to and known by the public (other than as a result of a disclosure
directly or indirectly by the Party relying on this exception or any of its
Representative); (ii) was available to any Party on a non-confidential basis
from a source other than any other Party or its Affiliates or any Representative
of the foregoing (acting in its capacity as Representative), provided that such
source was not known by the Party relying on this exception to be in breach of
any obligation of confidentiality to any other Party; or (iii) has been
independently acquired or developed by any Party without the use of, and is not
derived from, any Other Party Confidential Information and (y) the term “Group
Confidential Information” shall not include any information that at the time of
disclosure or thereafter is generally available to and known by the public
(other than as a result of a disclosure directly or indirectly by the Party
relying on this exception or any of its Representatives).

Section 9.2 Required Disclosure.

(a) Notwithstanding Section 9.1, if any Party or any of its Affiliates or any of
their respective Representatives becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, to the extent allowed
by Requirements of Law such Party or Affiliate shall provide the relevant other
Party with prompt prior written notice of such requirement (but in any event
within 24 hours) to enable the relevant other Party to seek a protective order
or other appropriate remedy or waive compliance with the terms of this
Section 9.2. In the event that such protective order or other remedy is not
obtained, or that the relevant other Party waives compliance with the provisions
hereof, the Party subject to the legal compulsion agrees to, and to cause their
Affiliates and Representatives to, furnish only that portion of the Other Party
Confidential Information which such compelled Party is advised by counsel is
legally required and to exercise its best efforts to obtain assurance that
confidential treatment will be accorded such Other Party Confidential
Information.

(b) Notwithstanding clause (iv) of Section 9.1(c), any Party may disclose the
existence and the terms and conditions of this Agreement, to the extent that
such disclosure, on the advice of counsel, is required under applicable
Requirements of Law; provided that such Party provide all other Parties with
prior written notice of, and (if reasonably practicable) Purchaser and Mark
Kaoufman will consult with each other on the form and content of such
disclosure; it being agreed and understood that CEDC shall report the entry into
this Agreement in a Current Report filed on Form 8-K with the SEC and this
Agreement shall be filed as an exhibit thereto.

 

23



--------------------------------------------------------------------------------

ARTICLE X

TERM

Section 10.1 Effectiveness; Termination. Subject to the Closing, this Agreement
shall become effective on the Closing Date, and unless terminated at an earlier
date by the mutual agreement of all Parties (including Persons that become
Shareholders hereafter), this Agreement shall continue in full force and effect
until the consummation of a purchase and sale of the Put Shares pursuant to the
exercise of the Put Option in accordance with Section 6.1 or of the Call Shares
pursuant to the exercise of the Call Option pursuant to Section 6.2.

Section 10.2 Partial Termination. Except as expressly set forth herein, no
Shareholder (including Persons that become Shareholders hereafter) shall have
any further rights or obligations under this Agreement from the time that such
Shareholder and its Affiliates ceases to beneficially own any Shares.

Section 10.3 Effect of Termination; Survival. The obligations set forth in
(i) this Article X, Article IX (Confidentiality) and Article XI (Miscellaneous)
and (ii) Section 6.3, Section 6.4 and Section 7.3 shall survive termination
according to their terms.

ARTICLE XI

FINANCING AND DIVIDEND POLICY;

COOPERATION; RELATED PARTY TRANSACTIONS

Section 11.1 General Assistance. The Shareholders covenant and agree that each
shall make available to the Group its respective general assistance and know-how
with respect to the geographical and product markets in which the Group operates
the Business so as to further the best interests of the Group.

Section 11.2 Arm’s Length Agreements. The Shareholders covenant and agree that
any future relations between the any member of the Group and any Shareholder or
any Affiliate thereof shall be on an arm’s length basis.

Section 11.3 License Agreement. After the Closing, the Group shall retain the
right to use the Kauffman trademark pursuant to terms and conditions of the
Trademark License Agreement to be entered into at the Closing.

Section 11.4 Dividends. Subject to applicable Requirements of Law, the
Shareholders and the Company shall take, or cause to be taken, all necessary
action (including, voting all Shares or executing proxies or written consents,
causing the Company to call a meeting of Shareholders, and, to the extent
permitted by applicable Requirements of Law, directing the Directors designated
by them to act) to cause: (i) each Subsidiary within the Group to distribute
annually to its shareholder(s) at least 90% of its legally distributable
profits, (ii) Whitehall to distribute annually to the Company all its legally
distributable profits, and (iii) the Company to distribute annually to the
Shareholders all its legally distributable profits.

Section 11.5 Future Funding.

(a) Prior to arranging for any equity funding or Third Party debt financing, the
Company shall seek debt financing from CEDC and Purchaser Shareholder under
reasonable market terms and at commercially reasonable rates.

 

24



--------------------------------------------------------------------------------

(b) If the Board and the Shareholders determine that funding for the
implementation of decisions of the Board taken in accordance with Section 3.5
shall be provided by the Shareholders in the form of additional capital
contributions, unless the Shareholders agree otherwise, such contributions shall
be made by the Shareholders in proportion to their beneficial ownership of Class
B Shares (i.e., 25.00 per cent. by Seller Shareholder and 75.00% per cent. by
Purchaser Shareholder, such percentage its “Proportionate Share”). If a
Shareholder fails to provide the Company with its Proportionate Share of such
required equity funding, then the other Shareholders shall have the right to
provide 100 per cent of the necessary equity funding and the non-participating
Shareholder will be diluted accordingly, based on the initial valuation of the
Group set forth in the Share Purchase Agreement.

(c) To the extent required under the applicable terms, the Shareholders agree
that any Third Party debt funding shall be guaranteed, severally and not
jointly, by the Shareholders pro rata to their Proportionate Share.

Section 11.6 Shareholder Loans.

(a) Notwithstanding the foregoing, if the Board decides that the Shareholders
shall provide additional capital to the Group in the form of shareholder loans,
unless the Shareholders agree otherwise, no Shareholder shall be required to
loan the Company more than an amount equal to its Proportionate Share of the
total amount of additional financing required.

(b) Unless the Shareholders agree otherwise, any loans to the Company granted
from time to time by either Shareholder shall bear interest at an equal rate for
each Shareholder if such loans are otherwise provided on the same terms and
conditions; provided, however, that any such loan shall be made at an interest
rate that allows the Company to deduct the interest expense for tax purposes.

Section 11.7 Revised Business Plan. The Shareholders undertake that they shall
negotiate in good faith to develop a mutually acceptable revised Business Plan
no later than the third (3rd) anniversary of the date of this Agreement;
provided that, for the avoidance of doubt, in no event shall the adoption of a
revised Business Plan adversely affect the calculation of the Exercise Price to
be paid to Seller Shareholder on consummation of the sale and purchase of its
Shares in connection with the exercise of the Put Option or Call Option.

 

25



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.1 Notices.

(a) Any notice or other communications required or permitted to be given to any
Party under or in connection with this Agreement (each a “Notice”) shall be in
writing in the English language and signed on or on behalf of the Party giving
the Notice and marked for the attention of the relevant Party. A Notice may be
delivered personally or sent by fax (with telephone confirmation), pre-paid
recorded delivery or pre-paid registered airmail to the address or fax number
set out below (or at such other address or facsimile number as the Party shall
furnish the other parties by Notice in accordance with this Section 12.1):

If to Seller Shareholder:

Barclays Wealth Trustees (Jersey) Limited as Trustee

of The First National Trust

39-41 Broad Street

St Helier

Jersey JE4 5PS

The Channel Islands

Attn: Robert Kerley

Facsimile: + 44 1534 873 526

Telephone confirmation: + 44 1534 711 146

With a copy to:

Darrois Villey Maillot Brochier

69 avenue Victor Hugo

75116 Paris

FRANCE

Attn: Alain Maillot / Ben Burman

Facsimile: + 33 (0)1 45 02 49 59

Telephone confirmation: + 33 (0)1 45 02 19 19

If to Purchaser Shareholder:

Polmos Bialystok S.A.

ul. Elewatorska No. 20

15-950 Bialystok

Poland

Attn: President of the Management Board

Facsimile: +48 85 662 7307

Telephone confirmation: + 48 85 651 0496

With a copy to:

Central European Distribution Corporation

ul. Bobrowiecka 6

00-728 Warszawa

Poland

Attn: William V. Carey

Facsimile: +48 22 455 1810

Telephone confirmation: +48 22 488 3400

 

26



--------------------------------------------------------------------------------

With a copy to:

Dewey & LeBoeuf

No.1 Minster Court

Mincing Lane

London EC3R 7YL

England

Attn: Stephen J. Horvath

Facsimile: +44 20 7459 5099

Telephone confirmation: +44 20 7459 5000

If to the Company:

Peulla Enterprises Limited

9th Floor

Capital Center

2-4 Makarios Avenue

Nicosia 1065

Cyprus

Attn: Corporate Secretary

With a copy to:

Darrois Villey Maillot Brochier

69 avenue Victor Hugo

75116 Paris

FRANCE

Attn: Alain Maillot / Ben Burman

Facsimile: + 33 (0)1 45 02 49 59

Telephone confirmation: + 33 (0)1 45 02 19 19

With a further copy to:

Central European Distribution Corporation

ul. Bobrowiecka 6

00-728 Warszawa

Poland

Attn: William V. Carey

Facsimile: +48 22 455 1810

Telephone confirmation: +48 22 488 3400

 

  (b) A Notice shall be deemed to have been received:

 

  (i) at the time of delivery if delivered personally;

 

27



--------------------------------------------------------------------------------

  (ii) at the time of transmission (if such transmission is confirmed) if sent
by fax;

 

  (iii) two (2) Business Days after the time and date of mailing if sent by
pre-paid inland registered mail; or

 

  (iv) five (5) Business Days after the time and date of mailing if sent by
pre-paid registered airmail;

provided that if deemed receipt of any Notice occurs after 6:00 p.m. or is not
on a Business Day, deemed receipt of the Notice shall be 9:00 a.m. on the next
Business Day. References to time in this Section 12.1 are to local time in the
country of the addressee.

Section 12.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflict
of laws principles of such State.

Section 12.3 Dispute Resolution; Consent to Arbitration.

(a) If any dispute, controversy or claim arises out of or in connection with
this Agreement, including any question regarding its existence, validity,
termination or interpretation or any dispute regarding the validity, amount or
liability for a Claim (a “Dispute”) the Parties shall use all commercially
reasonable efforts to resolve the matter amicably. If one Party gives the other
notice that a Dispute has arisen and the Parties are unable to resolve the
Dispute within thirty (30) days of service of such notice then the Dispute shall
be referred to Mark Kaoufman and William V. Carey, or his successor as chief
executive officer of CEDC, who shall attempt to resolve the Dispute. No Party
shall resort to arbitration against another under this Agreement until thirty
(30) days after such referral.

(b) All Disputes, which are unresolved pursuant to Section 12.3(a) and which a
Party wishes to have resolved, shall be referred upon the application of any
Party to and finally settled under the Rules of Arbitration of the International
Chamber of Commerce (the “Rules”) in force at the date of this Agreement, which
Rules are deemed to be incorporated by reference in this Section 12.3. The
number of arbitrators shall be three (3), appointed in accordance with the
Rules. The seat of the arbitration shall be Paris, France. The language of this
arbitration shall be English.

(c) The arbitrators shall have the power to grant any legal or equitable remedy
or relief available under law, including but not limited to injunctive relief,
whether interim and/or final, and specific performance, and any measures ordered
by the arbitrators may be specifically enforced by any court of competent
jurisdiction. Each Party retains the right to seek interim or provisional
measures, including but not limited to injunctive relief and including but not
limited to pre-arbitral attachments or injunctions, from any court of competent
jurisdiction, and any such request shall not be deemed incompatible with the
agreement to arbitrate or a waiver of the right to arbitrate.

(d) The Parties agree that any arbitral proceedings under this Agreement and any
arbitral proceedings under any of the other Transaction Documents (including as
amended from time to time) may (to the extent the arbitral tribunal considers
appropriate given the

 

28



--------------------------------------------------------------------------------

subject matter of the particular dispute) be consolidated or be heard together
concurrently before the same arbitral tribunal. The Parties further agree that
any arbitral tribunal constituted under this Agreement shall have the power to
order consolidation of proceedings or concurrent hearings.

(e) Notwithstanding the agreement to arbitrate set forth in this Section 12.3,
the Parties hereby expressly acknowledge and agree that the adjudication of
“cause” with respect to the removal of Mark Kaoufman or New Management Co from
the office of CEO shall be determined by a Russian court of competent
jurisdiction.

(f) Each Party irrevocably consents to service of process in the manner provided
for the giving of notices pursuant to Section 12.1 of this Agreement. Nothing in
this Section 12.3 shall affect the right of any Party to serve process in any
other manner permitted by law.

Section 12.4 Counterparts. This Agreement may be executed by the Parties in
counterparts which may be delivered by facsimile transmission. Each counterpart
when so executed and delivered shall be deemed an original, and all such
counterparts taken together shall constitute one and the same instrument.

Section 12.5 Entire Agreement. This Agreement, together with the other
Transaction Documents, and all annexes, exhibits and schedules hereto and
thereto, constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersede in their entirety all prior agreements
(written or oral) with respect thereto including the Heads of Terms, dated
February 23, 2008. The Parties intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial proceeding involving this
Agreement.

Section 12.6 Amendment, Modification and Waiver. No amendment to or modification
of this Agreement shall be effective unless it shall be in writing and signed by
each Party. Any failure of a Party to comply with any obligation, covenant,
agreement or condition contained in this Agreement may be waived by the Party
entitled to the benefits thereof only by a written instrument duly executed and
delivered by the Party granting such waiver, but such waiver or failure to
insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.

Section 12.7 Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, agreements, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a reasonably acceptable manner in order that the
transactions contemplated hereby may be consummated as originally contemplated
to the fullest extent possible.

Section 12.8 Successors and Assigns; No Third-Party Beneficiaries. This
Agreement and all its provisions shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns. Nothing in
this Agreement, whether

 

29



--------------------------------------------------------------------------------

expressed or implied, will confer on any person, other than the Parties hereto
or their respective permitted successors and assigns, any rights, remedies or
obligations. No Party may assign its rights or obligations under this Agreement
without the prior written consent of the other Parties hereto (which consent may
not be unreasonably withheld) and any purported assignment without such consent
shall be void.

Section 12.9 Publicity. Except for any notice which is required by applicable
law or regulation or by a Governmental Authority, Seller Shareholder and
Purchaser Shareholder each agree that neither it nor any of its Affiliates will
issue a press release or make any other public statement with respect to this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby without the prior written consent of the other, which consent
will not be unreasonably withheld or delayed. Seller Shareholder and Purchaser
Shareholder agree, to the extent possible and legally permissible, to notify and
consult with the other at least twenty-four (24) hours in advance of issuing a
press release or making any other public statement.

Section 12.10 Expenses. Except as otherwise expressly stated in this Agreement
or the other Transaction Documents, any costs, expenses, or charges incurred by
any of the Parties in connection with the negotiation, preparation and
performance of this Agreement and the other Transaction Documents shall be borne
by the Party incurring such cost, expense or charge whether or not the series of
transactions contemplated hereby or thereby shall be consummated.

Section 12.11 Specific Performance. The Parties hereby expressly recognize and
acknowledge that immediate, extensive and irreparable damage would result, no
adequate remedy at law would exist and damages would be difficult to determine
in the event that any provision of this Agreement is not performed in accordance
with its specific terms or otherwise breached. Therefore, in addition to, and
not in limitation of, any other remedy available to the Parties, an aggrieved
Party under this Agreement would be entitled to specific performance of the
terms hereof and immediate injunctive relief, without the necessity of proving
the inadequacy of money damages as a remedy. Such remedies and any and all other
remedies provided for in this Agreement shall, however, be cumulative in nature
and not exclusive and shall be in addition to any other remedies whatsoever
which any Party may otherwise have.

[The remainder of this page left intentionally blank; signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

BARCLAYS WEALTH TRUSTEES

(JERSEY) LIMITED as Trustee of the

FIRST NATIONAL TRUST

By:  

/s/ Paul Sinel

Name:   Paul Sinel Title:   Director POLMOS BIALYSTOK S.A. By:  

/s/ Christopher Biederman

Name:   Christopher Biederman Title:   Member of the Management Board By:  

/s/ Evangelos Evangelou

Name:   Evangelos Evangelou Title:   Member of the Management Board PEULLA
ENTERPRISES LIMITED By:  

/s/ Arta Antoniou

Name:   Arta Antoniou Title:   Director



--------------------------------------------------------------------------------

Schedule 1

Calculation of Exercise Price

 

A. Assumptions

The Exercise Price will be calculated based on the relevant measure of the
Company’s financial performance during two separate periods: (A) the period from
January 1, 2008 through the end of the year in which the date of exercise of the
relevant Exit Option occurs (e.g., if the Call Option is exercised on June 30,
2013, December 31, 2013) (the “First Period”) and (B) the two full financial
years immediately preceding the end of the year in which the date of exercise of
the relevant Exit Option occurs (e.g., if the Call Option is exercised on
June 30, 2013, the financial years ending December 31, 2012 and December 31,
2013) (the “Second Period”).

The Exercise Price will be calculated on the basis of the Company’s financial
performance during these two periods in the following manner:

 

  1. The First Period

 

 

•

 

Xactual represents the average actual annual Reference Operating Profit of the
Company and the Group, based on the audited consolidated financial statements of
the Company during the First Period;

 

 

•

 

Xtarget represents the average target annual Reference Operating Profit of the
Group set forth in the Exit Price Target Plan for the First Period;

 

  •  

The “Reference Operating Profit” during this First Period shall be calculated as
the consolidated EBIT for the Group (which, for the avoidance of doubt, will
include the EBIT of the Whitehall Subsidiaries but exclude the EBIT of the Joint
Venture) plus 50% of the EBIT of the Joint Venture;

 

  •  

The “Exit Price Target Plan” means the target plan agreed between the Parties as
of the date hereof.

 

  2. The Second Period

 

 

•

 

Yactual represents the actual aggregate total of Reference Operating Profit of
the Company and the Group, based on the audited consolidated financial
statements of the Company during the Second Period;

 

 

•

 

Ytarget represents the target aggregate total of Reference Operating Profit of
the Group for the Second Period set forth in the Exit Price Target Plan;

 

  •  

The “Reference Operating Profit” during this Second Period shall be calculated
as the consolidated EBIT for the Group (which, for the avoidance of doubt, will
include the EBIT of the Whitehall Subsidiaries but exclude the EBIT of the Joint
Venture) minus the EBIT attributable to Kauffman Vodka.



--------------------------------------------------------------------------------

B. Formula For Calculating Exercise Price

The “Exercise Price” will be an amount in U.S. dollars calculated according to
the following formula:

Exercise Price = (K1*0.40 + K2*0.60)*($75 million –NetDebt*0.25) * (1.12)Q –
FOREX*(1.12)Q

Where:

Q represents the number of years (including any fractional year) in the period
from the Closing Date through the end of the year in which the date of the
exercise of the Exit Option Occurs;

NetDebt represents the Consolidated Net Debt of the Group as of the Closing; and

FOREX is $11,088,000.

It being understood that:

If (0.75 * Xtarget) < Xactual < (1.25 * Xtarget) then K1 = (1.6* Xactual /
Xtarget) – 0.6

If Xactual < (0.75 * Xtarget) then K1 = 0.6

If Xactual > (1.25 * Xtarget ) then K1 = 1.4

If (0.75 * Ytarget) < Yactual < (1.25 * Ytarget) then K2 = (1.6* Yactual /
Ytarget) – 0.6

If Yactual < (0.75 * Ytarget) then K2 = 0.6

If Yactual > (1.25 * Ytarget ) then K2 = 1.4

provided, however, that, in the event of either of the following there shall be
no effective floor to the value of the Exit Price and the lower limit of 0.6 to
the values of K1 and K2 shall not apply:

 

  (1) As a result of the Investment, Moët Hennessy International exercises a
call right over Whitehall’s shares in the Joint Venture under the Joint Venture
Agreement within 60 days of the Closing (and prevails in any Legal Dispute (as
such term is defined in the Joint Venture Agreement) arising out of the exercise
of the call right) with the result that the Joint Venture Agreement is
terminated.

 

  (2) In the event of Mark Kaoufman’s death or permanent disability (as
determined by a competent Russian court) Moët Hennessy International exercises a
call right over Whitehall’s shares in the Joint Venture under the Joint Venture
Agreement on the grounds that MK Management is no longer under the effective
control of Mark Kaoufman with the result that the Joint Venture Agreement is
terminated.



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet for Management Agreement

 

Parties:   

•   New Management Co (“NMC”)

 

•   OOO Whitehall-Center (“Whitehall”)

Scope: Powers and Obligations   

•   NMC will be delegated the powers granted to the CEO of Whitehall, pursuant
to its articles, applicable Russian Law and the Shareholders Agreement. NMC will
exercise those powers on behalf of and to the benefit of the Group as a whole.

 

•   NMC to exercise all powers of CEO and to cause those management and support
services to be provided to Group, which when taken with other resources
available to the Group Companies, are sufficient for Group to satisfy its
corporate purposes and achieve its corporate objectives, including the Business
Plan.

 

•   NMC shall act at all times in the interests of Whitehall and the Group in
good faith and shall take all reasonable steps necessary or desirable to achieve
the corporate purposes and maximize profits of Group

Fees:   

•   As set out and agreed in the Business Plan, the Management Fees to be paid
to NMC shall be as follows:

 

Period

   Amount (RUR million)

2008 (June 1 – Dec. 31)

   110

2009

   201

2010

   215

2011

   230

2012

   246

2013

   264

 

  

 

•   These amounts have been taken into account in determining the target EBIT
set forth in the Business Plan

 

•   Management fees shall be paid monthly in arrears, no later than 10 days
following each month end on receipt of invoice

 

•   Management fees shall be paid in Roubles by wire transfer to NMC account

 

•   Fees set forth above are ex-VAT. In addition, Whitehall will be invoiced and
will pay VAT in accordance with applicable Russian regulations.



--------------------------------------------------------------------------------

Term:    June 1, 2008 to December 31, 2013 Governing Law    Russian law Dispute
Resolution    Moscow court of arbitration Other   

•   Customary mutual indemnities